 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OLATUNJI RAHEEM                                    No. 2:18-cv-2762-JAM-KJN PS
12
                          Plaintiff,
13                                                       ORDER AND
              v.
14                                                       FINDINGS AND RECOMMENDATIONS
      ZURICH NORTH AMERICA
15    INSURANCE,
16

17                        Defendant.
18

19          Plaintiff Olatunji Raheem, proceeding without counsel, commenced this action and

20   requested leave to proceed in forma pauperis under 28 U.S.C. § 1915. (ECF Nos. 1, 2.)

21          Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any time if it

22   determines that the allegation of poverty is untrue, or if the action is frivolous or malicious, fails

23   to state a claim on which relief may be granted, or seeks monetary relief against an immune

24   defendant.

25          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

26   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

27   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

28   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
                                                         1
 1   490 U.S. at 327.

 2           To avoid dismissal for failure to state a claim, a complaint must contain more than “naked

 3   assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause of

 4   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 5   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 6   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

 7   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

 8   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 9   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

10   at 678. When considering whether a complaint states a claim upon which relief can be granted,

11   the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

12   (2007), and construe the complaint in the light most favorable to the plaintiff, see Scheuer v.

13   Rhodes, 416 U.S. 232, 236 (1974).

14           Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519, 520-21

15   (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988). Unless it is clear

16   that no amendment can cure the defects of a complaint, a pro se plaintiff proceeding in forma

17   pauperis is ordinarily entitled to notice and an opportunity to amend before dismissal. See Noll

18   v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); Franklin v. Murphy, 745 F.2d 1221, 1230 (9th

19   Cir. 1984).

20           As an initial matter, plaintiff’s complaint fails to allege any facts concerning defendant
21   Zurich North America Insurance. Instead, the complaint alleges, in conclusory fashion, that some

22   judge made erroneous and fake rulings against plaintiff, and was also verbally and emotionally

23   abusive to plaintiff.

24           Moreover, even if plaintiff had made such allegations against defendant Zurich North

25   America Insurance, he fails to state a cognizable claim against that defendant. Plaintiff’s

26   complaint asserts claims under 42 U.S.C. § 1983 and 18 U.S.C. § 241. However, a claim for
27   violation of constitutional rights under 42 U.S.C. § 1983 against defendant fails, because

28   defendant, a private insurance company, is not a state actor. See Franklin v. Fox, 312 F.3d 423,
                                                        2
 1   444 (9th Cir. 2002). Similarly, a claim under 18 U.S.C. § 241, a criminal statute, is not viable,

 2   because plaintiff as a private citizen does not have standing to prosecute violations of federal

 3   criminal statutes.

 4          Therefore, plaintiff’s complaint plainly fails to state a claim upon which relief can be

 5   granted.

 6          Ordinarily the court, having given a pro se plaintiff notice of the deficiencies of his

 7   complaint, would be inclined to provide an opportunity to amend. However, plaintiff’s claims in

 8   this case are fatally deficient and cannot be cured by more artful pleading or additional factual

 9   allegations. Therefore, the court finds that granting leave to amend would be futile. See Cahill v.

10   Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).

11          Accordingly, IT IS HEREBY RECOMMENDED that:

12          1. The action be dismissed without leave to amend.

13          2. Plaintiff’s motion to proceed in forma pauperis in this court (ECF No. 2) be denied as

14              moot.

15          3. The Clerk of Court be directed to close this case.

16          In light of those recommendations, IT IS ALSO ORDERED that all pleading, discovery,

17   and motion practice in this action are STAYED pending resolution of the findings and

18   recommendations. With the exception of objections to the findings and recommendations, and

19   non-frivolous motions for emergency relief, the court will not entertain or respond to any motions

20   or filings until the findings and recommendations are resolved.
21          These findings and recommendations are submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

23   days after being served with these findings and recommendations, any party may file written

24   objections with the court and serve a copy on all parties. Such a document should be captioned

25   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

26   shall be served on all parties and filed with the court within fourteen (14) days after service of the
27   objections. The parties are advised that failure to file objections within the specified time may

28   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th
                                                        3
 1   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 2          IT IS SO ORDERED AND RECOMMENDED.

 3   Dated: November 14, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
